DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 09/15/2022.
Claims 1 and 3 have been amended.
Claims 4-21 have been added.
Claim 2 has been canceled.
Claims 4-21 have been withdrawn from consideration.
Claims 1 and 3-21 are currently pending, and claims 1 and 3 have been examined.

Restriction

Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 4-21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.









Response to Arguments

The Examiner recognizes that “[a]arguments made during the prosecution of a patent application are given the same weight as claim amendments.”  Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 979, 977, 52 USPQ2d 1109, 1113 (Fed. Cir. 1999).

Claim Interpretation
After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.
Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Arguments and Assertions by the Applicant
Applicant’s arguments received 09/15/2022 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.  

A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform, see MPEP 2114 (II) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  “Language that suggest or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation”, see MPEP 2111.04.    






Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claims 1 and 3 are rejected under U.S.C. 103 as being unpatentable over Routson (USPGP 2007/0192121 A1), hereinafter ROUTSON, in view of Yeap et al. (USPGP 2009/0254511 A1), hereinafter YEAP.

Claims 1 and 3:
ROUTSON as shown below discloses the following limitations:
a central preference center configured to store at least one privacy and marketing preference dataset of a user in association with account information identifying an account of the user;
the at least one privacy and marketing preference dataset includes privacy and marketing preferences from a plurality of websites,
wherein the central preference center is configured to publish at least one personal privacy and marketing preference dataset of the user to at least one entity preference center; and
wherein the at least one entity preference center is configured to communicate the user's entity privacy and marketing preference dataset to the central preference center.
See at least the abstract, paragraphs 0003, 0006, 0009, 0044, 0081; Figures 3, 4 as well as associated and related text.  ROUTSON does not specifically disclose the following limitations, but YEAP as shown does:
a rule engine configured to: (see at least Figures 1-4 and 9 as well as associated and related text)
connect to one or more remote computing systems associated with one or more of the plurality of websites, (see at least Figures 1-4 and 9 as well as associated and related text)
wherein the one or more remote computing systems store user privacy and marketing preference settings associated with the one or more of the plurality of websites; (see at least Figures 1-4 and 9 as well as associated and related text)
identify differences between the at least one privacy and marketing preference dataset of the user with the user privacy and marketing preference settings associated with the one or more of the plurality of websites; (see at least paragraphs 0043, 0050, 0074, Table 1)
reconcile the differences between the at least one privacy and marketing preference dataset of the user with the user privacy and marketing preference settings associated with the one or more of the plurality of websites, including: (see at least paragraphs 0043, 0050, 0074, Table 1)
updating the at least one privacy and marketing preference dataset of the user stored by the central preference center with the user privacy and marketing preference settings associated with the one or more of the plurality of websites based on the reconciled differences; (see at least paragraphs 0043, 0050, 0074, Table 1)
applying the updated at least one privacy and marketing preference dataset of the user globally across the plurality of websites. (see at least paragraphs 0043, 0050, 0074, Table 1)
In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine/modify the method of ROUTSON with the technique of YEAP because, “Opt-in/opt-out preferences for customers allow a customer to choose a desired level of communication between the customer and interested businesses. Information sharing preferences allow a customer to determine what types of personal and marketing information may be shared between businesses, or in some cases even between units within a business. Other customer preferences may also influence how a business may interact with a customer, and how customer information may be used. However, these opt-in/opt-out preferences, information sharing preferences, and other customer preferences currently need to be made separately for every account held by the customer, which can be burdensome to the customer.” (ROUTSON: paragraph 0006).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).



CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
Shinseki et al. Department of the Army Information Security Program.  (09/29/2000).  “This regulation establishes the policy for the classification, downgrading, declassification, transmission, transportation, and safeguarding of information requiring protection in the interests of national security. It primarily pertains to classified national security information, now known as classified information, but also addresses controlled unclassified information, to include for official use only and sensitive but unclassified. For the purposes of this regulation, classified national security information, or classified information, is defined as information and/or material that has been determined, pursuant to EO 12958 or any predecessor order, to require protection against unauthorized disclosure and is marked to indicate its classified status when in documentary or readable form. This regulation implements Executive Order (EO) 12958 and Department of Defense Regulation 5200.1–R. This regulation contains the minimum Department of the Army (DA) standards for the protection of classified information and material. Such standards may be enhanced but never lessened at command option. This regulation also establishes the DA policy on the safeguarding of Restricted Data (RD) and Formerly Restricted Data (FRD) as specified by the Atomic Energy Act of 1954. This regulation also provides guidance on the proper handling of sensitive unclassified material. A restatement and interpretation of the policy concerning the protection of controlled unclassified information is included in this regulation as chapter 5. This regulation does not establish the special, additional policy for the safeguarding of special category information to include Sensitive Compartmented Information (SCI) or Communications Security (COMSEC), which can be found in AR 380–28 and AR 380–40 respectively. It does address the protection of information in an automated environment (app E) and Special Access Programs (SAPs) (app I).”


Department of Homeland Security.  SAFEGUARDING SENSITIVE BUT UNCLASSIFIED (FOR OFFICIAL USE ONLY) INFORMATION.  (01/06/2005).  “This directive establishes Department of Homeland Security (DHS) policy regarding the identification and safeguarding of sensitive but unclassified information originated within DHS. It also applies to other sensitive but unclassified information received by DHS from other government and non-governmental activities.”

Foreign Art:

AI (WO 2010/027517A2). “Information management techniques for performing private information request are provided.  Original information request entered on a personal computing device are obscured by a camouflaging engine.  The obscured information request is then submitted to a search engine accessible over the Internet by the device.  Subsequently, the search engine will generate search results based on the obscured information request.  Upon completion of the search, a filtering engine on the device will filter the obscured search result based on the original entered information request, preferences or personal profile.  The output of the filtering engine, reflecting the personalized result for the original information request, can be displayed on the device.  The device could also include ways to receive advertisements from the search engine, or a third or an outside advertisement party.  An advertisement filtering engine on the device filters the received advertisements and displays the filtered advertisements on the device.”









KUJIRADA (JP 2001/101274 A). “To provide a marketing data collecting system using a card by which the benefit and the utility value of a pre-paid card or IC card type electronic money are enhanced while securing the privacy of a user. The marketing data collecting system using the card is provided with a card which includes a currency value data recording area and a customer attribute data recording area, which is used after recording the currency value data and customer attribute data and which secures the anonymity and privacy of the user in the case of using the card by 'Data for specifying or identifying the user is not to be recorded.', a price settlement means for reading the currency value data recorded on the card and processing a prescribed settlement when the price of a merchandise or services is settled by the card and a customer attribute data collecting means for reading customer attribute data which is recorded in the card when the price of a merchandise or services is settled by the card.”


















Applicant’s amendment filed on 09/15/2022 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).




Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)